PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale

United States Patent and Trademark Office

    PNG
    media_image2.png
    8
    569
    media_image2.png
    Greyscale

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/663,479
Filing Date: July 28, 2017
Appellant(s): David A. Uhalley and Brian H. Boyajian



__________________
Alexis Saenz
Registration No. 54,570
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 02, 2022.
Every ground of rejection set forth in the Final Rejection (hereinafter the office action) dated October 15, 2021 is not being maintained from which the appeal is taken. Please note section "(I) Ground(s) of Rejection Withdrawn" as set forth below for one or more rejections that is/are withdrawn. Accordingly, please consider the remaining rejections as set forth under section "(II) Grounds of Rejection to be Reviewed on Appeal" for this appeal.

(I) Ground(s) of Rejection Withdrawn
Claim Rejections - 35 USC § 112
	
1.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Upon consideration of the Appellants' argument, as set forth on page 12 of 29, note "B. Indefiniteness of "Providing"" which is against rejection that notes "Additionally, in "providing" limitation noted above it simply describes that online/offline function is provided and selectable and the claims fail to set forth whether that function is ever selected? which results in indefiniteness" as set forth on page 3 of 32 of the office action, the Examiner finds the argument persuasive and this particular rejection as applied to claims 1, 6-7, l 0-12, and 15-21  is withdrawn.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 10-11 rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Upon consideration of the Appellants' argument as argued by the Appellants on pages 13-16 of 29 of the Appeal Brief, the Examiner finds the arguments persuasive and this particular rejection as applied to claims 6 and l0-11 is withdrawn.
(II) Grounds of Rejection to be Reviewed on Appeal

Claim Rejections - 35 USC § 112
	
1.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1, 6-7, l 0-12, and 15-21 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention (as argued by the Appellants on pages 9-11 of 29 of the Appeal Brief). 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claim 1 as rejected under 35 U.S.C. 103(a) as being unpatentable over Tuchman et al. (Pub. No.: US 2015/0120357), referred to hereinafter as Tuchman, in view of Weisberg et al. (Pub. No.: US 2008/0288349) referred to hereinafter as Weisberg, in view of Meek (Pub. No.: US 2015/0002618), and in view of Martin et al. (Pub. No.: US 2003/0023734) referred to hereinafter as Martin (as argued by the Appellants on pages 16-22 of 29 of the Appeal Brief).
(III) Examiner's Response to Arguments
	(1) Examiner's Answer to "A. Indefiniteness of "Enabling", " A feature", and "Real-Time Communication Tool"" as argued by the Appellants on pages 9-11 of 29 of the Appeal Brief is as follows:
	
	It appears that the Appellants have misconstrued the rejection and rather than address the indefiniteness issue as set forth, attempted to explain the claims are definite in view of dictionary definition of feature and enable. 
	Next, the Appellant had cited support in response filed 7/28/2021 for "enabling, through a feature in the online portal, a real-time communication tool to operate through the independent channel of the advertisement, wherein a plurality of end users, arriving from different publisher pages, are simultaneously connected to the advertiser through the independent channel" limitation as "support for which is found in Applicants' specification at [00123] and in Figure 6 and paragraphs [0021], [0084], [0085], which describe the teaser ads sent to multiple publishers and [0162] which describes how a teaser ad can be accessed by a different page"; and in the Appeal Brief filed: "enabling, through a feature in the online portal, a real-time communication tool to operate through the independent channel of the advertisement (specification at paras. [0065], [0117], [0134] and [0143]), wherein a plurality of end users, arriving from different publisher pages, are simultaneously connected to the advertiser through the independent channel (Figures 6-10 and the specification at para. [0084] and [0120]- [0127].
	The Examiner had clearly explained in a claim that already recites "providing, by the online portal ..." and "triggering a status indicator on the advertisement to display the advertiser as being online in response to the administrative user triggering the online/offline status function" limitations the Appellants are claiming "enabling, through a feature in the online portal, a real-time communication tool to operate through the independent channel of the advertisement ...", i.e. triggering limitation would accomplish displaying of a LIVE button/feature and it is still ambiguous/indefinite what other feature (or mechanism) in the online portal, as claimed, which when enabled allows a real-time communication tool to operate through the independent channel? 
	For instance, the script controlling the LIVE functionality/feature/button is not on the online portal rather on the ad which is provided on publisher websites, see at least as-filed spec. paras. [00131]; [00134]-[00135])? Thus, the question still remains, what other feature (or mechanism) in the online portal, as claimed, which when enabled allows a real-time communication tool to operate through the independent channel? Accordingly, the Examiner respectfully maintains that "enabling, through a feature in the online portal, a real-time communication tool to operate through the independent channel of the advertisement ..." limitation as claimed is indeed indefinite.
Therefore, the examiner respectfully requests that 35 U.S.C. 112(b) rejection be affirmed.
	(2) Examiner's Answer to  "IV. Claim 1 is patentable and not rendered obvious under 35 U.S.C. section 103 by Tuchman, Weisberg, Meek, and Martin" as argued by the Appellants on pages 16-22 of 29 of the Appeal Brief is as follows:
	The rejection of the argued claim limitations per argument "A. The Combination of References Fails to Teach or Suggest "in response to detecting one or more of the end users leaving the independent channel. the server sets the advertisement to live"." is being reproduced below for reader's convenience:
	"(j) Tuchman discloses [...] the server sets the online/offline status function to offline for the selected advertisement (see [0030]; [0033]; [0050]).
	(k) Tuchman discloses [...] the server sets the advertisement to live and [...] (see [0030]; [0033]; [0050])."
	[...]
	"Tuchman suggests providing an end user such as SME availability based control of presenting ad status such as online/offline, see at least [0031], [0050]; Weisberg suggests web socket based establishment of online channel communication with a live ad presented at one or more publishers, see claim 1 limitations (e*) and (f*) above; and Meek suggests regulating bilateral communication based on number of users present at communication channel, see per claim limitations (c*), (h*), (h1)-(h3), (i).
	However, Tuchman in view of Weisberg and Meek expressly does not teach (j*) wherein, in response to a maximum number of end users with real-time communication privileges being reached, [...], and (k*) the server monitors for end users leaving the independent channel, and in response to detecting one or more of the end users leaving the independent channel, [...] permits new end users access to the independent channel until the maximum number of end users with real-time communication privileges is reached.
	Martin teaches (j*) wherein, in response to a maximum number of end users with real-time communication privileges being reached, [...] (see Abstract; Fig. 2 note "130"; [0047]-[0050]),
	(k*) the server monitors for end users leaving the independent channel, and in response to detecting one or more of the end users leaving the independent channel, [...] permits new end users access to the independent channel until the maximum number of end users with real-time communication privileges is reached (see Abstract; Fig. 2 note "130"; [0047]-[0050]).
	Therefore (as per claim limitations (j*) and (k*)) it would be obvious to a PHOSITA before the effective filing date of the invention to modify teachings of Tuchman in view of Weisberg and Meek by incorporating teachings of Martin. Motivation to incorporate Martin's teachings would be to not only enable concurrent or simultaneous connections of multiple users to a real-time communication channel, but also regulate the status of advertisement from online/offline based not only on number/availability of end user type such as SMEs present, see Tuchman [0030], [0050], but also on maximum number of end users type, such as consumers or viewers,  visiting the live channel from publishers in an organized manner, such as through queuing, in this manner quality or performance or user experience is maintained at an acceptable level and user frustration is mitigated, see at least Martin [0007], [0010], and [0016]."
	Examiner's response to argument (A) noted above: The Appellants' argument are unpersuasive because the Examiner had clearly set forth that Tuchman already teaches regulating the on/off status of the live ad via the server depending on whether experts associated with ads are present or not, i.e. server already sets the advertisement to live in Tuchman. Next, the Examiner clearly set forth what Tuchman in view of Weisberg and Meek already suggest, and recitation/feature that Tuchman in view of Weisberg and Meek expressly does not teach for which Martin was relied upon as apparent from the above. Thus, by incorporating teachings of Martin a PHOSITA would understand live status of the ad can be regulated not only based on number of  advertiser/expert/representative, but also users present at the channel i.e. "Therefore (as per claim limitations (j*) and (k*)) it would be obvious to a PHOSITA before the effective filing date of the invention to modify teachings of Tuchman in view of Weisberg and Meek by incorporating teachings of Martin. Motivation to incorporate Martin's teachings would be to not only enable concurrent or simultaneous connections of multiple users to a real-time communication channel, but also regulate the status of advertisement from online/offline based not only on number/availability of end user type such as SMEs present, see Tuchman [0030], [0050], but also on maximum number of end users type, such as consumers or viewers,  visiting the live channel from publishers in an organized manner, such as through queuing, in this manner quality or performance or user experience is maintained at an acceptable level and user frustration is mitigated, see at least Martin [0007], [0010], and [0016]."
	Accordingly, the Appellants have ignored what Tuchman already teaches, what combination of references Tuchman in view Weisberg and Meek already suggest, and that a PHOSITA would clearly find incorporation of Martin's teaching an enhancement (see MPEP 2144 "II") and the Examiner clearly set forth as to why a PHOSITA would be motivated i.e. once again note "Motivation to incorporate Martin's teachings would be to not only enable concurrent or simultaneous connections of multiple users to a real-time communication channel, but also regulate the status of advertisement from online/offline based not only on number/availability of end user type such as SMEs present, see Tuchman [0030], [0050], but also on maximum number of end users type, such as consumers or viewers,  visiting the live channel from publishers in an organized manner, such as through queuing, in this manner quality or performance or user experience is maintained at an acceptable level and user frustration is mitigated, see at least Martin [0007], [0010], and [0016]." The Appellant have not provided anything other than broad assertions on pages 18-19 of 29 of the Appeal Brief, appears to have ignored many facts as apparent from very limited discussion of Martin, and merely alleged that the Examiner has failed to consider claim as a whole. Contrary to such assertions, the Examiner particularly would like to note para. [0049] of Martin which teaches "The server stores the number of the last ticket
issued 180 and uses this at step 250 to issue the appropriate ticket number to the user at step 260. The Java applet 130' registers this number and displays it to the user. Periodically the client polls the server to find out the last ticket number currently being served (step 300). The server returns this number to the client at step 310 and this is also displayed to the user by the Java applet. FIG. 4 illustrates an example Java applet display. It will be appreciated that the server will typically be Serving a range of tickets simultaneously." Accordingly, this paragraph refers to applet "130" of Fig. 1 which displays a live status/queue number that is displayed to the user periodically, appears to be intentionally ignored by the Appellants to make a case that inventions are operating differently. Furthermore, the Appellants have also ignored paras. of Martin as noted in the motivation to combine, namely [0007], [0010], and [0016]. 
	As such, not only the Appellants appear to be ignoring important facts as taught by Martin, but also appear to be attacking Martin reference singularly or individually, which is improper, as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), rather than considering the teachings of combination of references as relied upon and as would be understood by a PHOSITA considering the teachings of combination of references. 
	Therefore the Examiner requests that the rejection be sustained.
	Next the Appellants argue "B. The Combination of References Fails to Teach or Suggest "enabling, through a feature in the online portal, a real-time communication tool to operate through the independent channel of the advertisement, wherein a plurality of end users, arriving from different publisher pages, are simultaneously connected to the advertiser through the independent channel."
	The rejection of the argued claim limitation per argument "B." noted above is being reproduced below for reader's convenience:
"(c) enabling, through a feature in the online portal, a real-time communication tool to operate through the independent channel of the advertisement, wherein [... an end user], arriving from different publisher pages, are simultaneously connected to the advertiser through the independent channel (see [0030] note "If particular live content does not have at least one specialist that is currently available, that particular live content may not be presented to the user or the content is presented as static content without indicating that the user can contact an agent in real time. This ensures availability of both parties—the user who would initiate a connection and the specialist who must be available to accept/respond to communication—and is dependent upon the specific configuration or rules of the content server. Alternatively, that live content may be pre-sented as regular static content, for example, without presenting the live connect button or control, when there is no spe-cialist currently available. In such a situation if subsequently there is a specialist who becomes available, the live connect button or control is then presented to the user, again depen-dent upon the specific implementation or configuration of the content presentation server and/or content distribution server."; [0033]; [0053]; [0054]-[0057]; [0065] note "executable code (e.g. script or other applicable instructions executable in a client device) may be embedded in a user interface element (e.g. a button, link, or control) generated via live connect management mod-ule or logic 205 to allow establishment of live communica-tions"; [0066]; [0109]; [0112]-[0113]; [0132]);"
[...]
"Regarding limitations (c*), (h*), (h1)-(h3), (i) Tuchman suggests plurality of visitors visiting and being assisted at support center by subject matter experts (i.e. plurality of advertisers and communicating with plurality of visitors coming from advertisements at different publishers however the communication appears to be one-on-one e.g. one sme per customer) and gathering connection statistics data, see at least [0087]; [0108]; [0125], [0215]; and Weisberg suggests web socket based establishment of online channel communication with a live ad presented at one or more publishers, see claim 1 limitations (e*) and (f*) above. 
	However, Tuchman in view of Weisberg expressly does not teach 
	(c*) wherein a plurality of end users [...] are simultaneously connected to the advertiser through the independent channel;
(h*) [...] with the plurality of end users and the advertiser through the real-time communication tool, 
	(h1) wherein the server checks for a current number of the plurality of end users on the independent channel of the selected advertisement,"

[...]
	"Meek teaches (c*) wherein a plurality of end users [...] are simultaneously connected to the advertiser through the independent channel; 
	(h*) [...] with the plurality of end users and the advertiser through the real-time communication tool, 
	(h1) wherein the server checks for a current number of the plurality of end users on the independent channel of the selected advertisement (see Abstract; [0057]; [0063]; [0072] note "Rules may be based on such things as prior requests for access, the live delay to the requestee, the current number of active participants, etc."),"
[...]
	"Therefore (as per claim limitations (c*), (h*), (h1)-(h3), (i)) it would be obvious to a PHOSITA before the effective filing date of the invention to modify teachings of Tuchman in view of Weisberg by incorporating teachings of Meek. Motivation to incorporate Meek's teachings would be to not only enable concurrent or simultaneous connections of multiple users to a real-time communication channel, but also regulate the type of interaction capabilities, such as active/bilateral or passive/unilateral is granted to users in order increase the number of users or enable maximum number of users to attend a live event at a communication channel, see at least Meek [0057] and [0065]."

	Examiner's response to argument (B) noted above: The Examiner notes the following: 
	(1) see MPEP 2111  
"During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
	The Patent and Trademark Office ("PTO") determines the scope of claims in patent 	applications not solely on the basis of the claim language, but upon giving claims their 	broadest reasonable construction "in light of the specification as it would be 	interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 	367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of 	the PTO require that application claims must "conform to the invention as set forth 	in the remainder of the specification and the terms and phrases used in the claims 	must find clear support or antecedent basis in the description so that the meaning of 	the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1)."; 
	(2) The Appellants' own as-filed spec. para. [0021] notes "Advertisers have control over their teaser ad "roll out" frequency rates. For example, some advertisers, particularly those opting for pure P2P communications, may wish to limit to a bare minimum the number of end users simultaneously on their channels."
	Thus, based on (1) and (2), and contrary to Appellants assertion, indeed Tuchman teaches plurality of simultaneous connections on the live channel on which plurality of subject matter experts are present (SMEs), see at least [0054]-[0055] and [0113]. Nevertheless, in view of compact prosecution the Examiner established not only one-to-one can be established but many-to-one type of live channel where an advertiser communicates with plurality of users simultaneously was established in view of Meek see Abstract; [0057]; [0063]; [0065]; [0072] - which are simply ignored by the Appellants. Thus, the Appellants appear to have ignored (a) points (1) and (2) as noted above,  and (b) also facts as set forth by Tuchman and Meek and how those facts would be understood and combined by a PHOSITA as relied upon in view of the motivation to combine provided in the rejection. 
	Therefore the Examiner requests that the rejection be sustained.
	Next the Appellants argue "C. The proposed combination of Tuchman and Meek changes the principle operation of Tuchman."
	Examiner's response to argument (C) noted above: Contrary to Appellants assertions, the Examiner notes proposed combination would indeed be obvious as per  MPEP 2144 "II. THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES." As would be readily apparent to a PHOSITA, before the effective filling date of the invention both techniques, namely one-to-one and many-to-one or many-to-many, of connecting users to advertiser(s) on a channel were not only old and well-known, but combinable based on the motivation(s) provided in the rejection. The Examiner also notes that Ratti sets forth a two prong test. Ratti states that  "Suggested combination of references would require 1. a substantial reconstruction and redesign of the prior art as well as 2. a change in the basic principle under which the prior art was designed to operative" - neither have been established by the Appellants based on arguments which are no more than general allegations, speculative, and based on which erroneous conclusion is being reached, note the Appellants have argued as follows:
	"Accordingly, modifying Tuchman as proposed would change the principle of operation of Tuchman by diminishing the role of connecting a visitor to a live agent. The live agent in Tuchman as modified would be responsible for attending to the questions/needs of multiple visitors simultaneously. Under the context of Tuchman, live support becomes less effective since the needs of individuals are arriving at the support specialist may differ. Consequently, the live support agent in Tuchman, if required to field multiple visitors simultaneously, is likely to place visitors in an informal queue again to field their questions/needs one at a time."
	However, based on the foregoing arguments, the Examiner notes that facts as disclosed by Tuchman are being distorted because (i) in Tuchman visitors are routed to subject matter experts based on their particular needs, see at least Tuchman paras. [0051]-[0055], [0073], [0109], [0113], [0158], [0206]; (ii) Tuchman also notes a SME can be part of multiple campaigns, see at least Tuchman paras. [0154] note "As described above and shown in FIGS. 5 and 6, a service or product provider can have multiple Ad campaigns and an SME can be associated with one or more Ad campaigns."; (iii) establishes a queue, see at least Tuchman paras. [0087] note "Queuing a specialist specifically for more than one visitor at a time. Each visitor may be serviced in order of service requests received" and [0164]; and service center that handle plurality of requests, see at least para. [0205]. As such it appears that the Appellants have not considered Tuchman reference fully and reasonably as a PHOSITA would, based on foregoing points (i)-(iv). 
	Lastly the Appellants argue "If any of the visitors are contacting
a live agent to discuss sensitive information, Tuchman as modified, would inadvertently
expose that sensitive information to third party visitors that have arrived simultaneously
in the channel. This would not be the case in the claimed invention since the application
is based on visitors inquiring about an advertisement; the information of which is coming
from the advertiser and not the visitor. As such, the combination of Tuchman with Meek
should be found deficient in making a prima facie case of obviousness" however appears to have overlooked what they have actually claimed, particularly note (i) "multiple end users simultaneously visiting the same live channel associated with advertisement, some with access to real-time communication tools allowing bilateral real-time communication between advertiser and end user, some with strictly unidirectional access to the live channel with no real-time communication privileges, prohibiting any real-time interaction between the advertiser and end user, yet still providing the end user with the ability to observe a live experience" and (ii) the Appellants are once again reminded that claims are interpreted by giving them their broadest reasonable interpretation in light of the as-filed specification (see MPEP 2111), there is simply a disconnect between what is claimed and what is being argued, i.e. the claim has nothing to do with protecting sensitive information, the claim only establishes, once again note “allowing bilateral real-time communication between advertiser and end user.”
	Thus, based on consideration of what is actually claimed, and properly construing the totality of teachings based on combination of Tuchman in view of Meek, a PHOSITA would certainly look for ways to enhance Tuchman and certainly incorporate Meek's teachings such that many-to-one type of connection can be established to further enhance Tuchman, for instance allowing plurality of visitors having the same issue to be addressed simultaneously or demonstrating a new product to plurality of visitors who are interested in such product simultaneously, rather than alter the principle of operation of Tuchman.
	Therefore, the Examiner requests that the rejection be sustained.
	No other arguments of substance appear to have been made by the Appellants.

Therefore, the examiner respectfully requests that 35 U.S.C. 103 rejection be affirmed. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DIPEN M PATEL/            Primary Examiner, Art Unit 3688                                                                                                                                                                                            
Conferees:

/HAJIME ROJAS/            Supervisory Patent Examiner, Art Unit 3681  

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                          

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013. The Examiner notes that Appellants appear to have paid the appeal forwarding fee on 05/02/2022.